DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2 and 16 have been amended.
Claims 1-20 as presented June 2, 2022 are currently pending and considered below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-15 recite a method for presenting insulin therapy recommendations with therapy insight to a diabetic, which is within the statutory category of a process. Claims 16-20 recite a method for presenting insulin therapy data to a dashboard of an electronic device of a diabetic, which is within the statutory category of a process. 
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: A method for presenting insulin therapy setting recommendations associated with a therapy insight for a person with diabetes (PWD) at an electronic device, comprising:
receiving, from a blood glucose sensor and at a device having one or more processors, a memory and a display, blood glucose data for a PWD 
receiving insulin-based therapy, wherein the PWD is associated with a provider caring for the PWD; 
receiving, at the device, insulin therapy data for the PWD; 
based at least partially on one or more of the blood glucose data or the insulin therapy data, identifying a behavioral trend of the PWD;
determining whether the behavior trend positively or negatively affects insulin-based management of the PWD's diabetes by determining whether the behavior trend increases or decreases health benefits and whether the behavior trend increases or decreases health risks for the PWD; 
responsive to determining whether the behavior trend positively or negatively affects the insulin- based management of the PWD's diabetes; selecting either one or more positive therapy insights reflecting the behavior trend or one or more negative therapy insights reflecting the behavior trend from a list of predetermined therapy insights
providing the selected one or more positive therapy insights or the selected one or more negative therapy insights to a provider device associated with the provider;  
receiving an insulin therapy recommendation from the provider, the insulin therapy recommendation being related to the one or more positive therapy insights or the one or more negative therapy insights and recommending a behavior for the PWD; 
responsive to receiving the insulin therapy recommendation from the provider device, displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer at least partially overlaying the second layer;
displaying, within the first layer of the GUI, the one or more therapy insights
displaying, within the first layer of the GUI, the insulin therapy recommendation received from the provider device; and 
displaying within the second layer of the GUI contextual information related to the one or more positive therapy insights or the one or more negative therapy insights.  
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the device, one or more processors, memory, display, sensor and GUI, the claim recites steps of receiving blood glucose and insulin therapy data, determining a therapy insight, identifying a behavioral trend, selecting a therapy insight, receiving an insulin therapy recommendation and displaying a therapy insight, a therapy recommendation and contextual information. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. providing clinical advice and therapy recommendations to a person with diabetes). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1 and 16 recite at least one abstract idea.
Similarly, dependent claims 2-15 and 17-20 further narrow the abstract idea described in the independent claims. Claim 2 merely further describes the insulin therapy recommendation. Claims 3, 4, 6-9 and 15 merely further describe the insulin therapy settings. Claims 10 and 11 further describes the recommended changes portion. Claims 12, and 18 merely further describe the swipe gesture. Claim 14 merely further describes the additional insulin dosing. Claims 17, 19 and 20 merely further describe the insulin therapy data. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1 and 16.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-20 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: A method for presenting insulin therapy setting recommendations associated with a therapy insight for a person with diabetes (PWD) at an electronic device, comprising:
receiving, from a blood glucose sensor and at a device having one or more processors, a memory and a display, blood glucose data for a PWD 
receiving insulin-based therapy, wherein the PWD is associated with a provider caring for the PWD; 
receiving, at the device, insulin therapy data for the PWD; 
based at least partially on one or more of the blood glucose data or the insulin therapy data, identifying a behavioral trend of the PWD;
determining whether the behavior trend positively or negatively affects insulin-based management of the PWD's diabetes by determining whether the behavior trend increases or decreases health benefits and whether the behavior trend increases or decreases health risks for the PWD; 
responsive to determining whether the behavior trend positively or negatively affects the insulin- based management of the PWD's diabetes; selecting either one or more positive therapy insights reflecting the behavior trend or one or more negative therapy insights reflecting the behavior trend from a list of predetermined therapy insights
providing the selected one or more positive therapy insights or the selected one or more negative therapy insights to a provider device associated with the provider;  
receiving an insulin therapy recommendation from the provider, the insulin therapy recommendation being related to the one or more positive therapy insights or the one or more negative therapy insights and recommending a behavior for the PWD; 
responsive to receiving the insulin therapy recommendation from the provider device, displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer at least partially overlaying the second layer;
displaying, within the first layer of the GUI, the one or more therapy insights
displaying, within the first layer of the GUI, the insulin therapy recommendation received from the provider device; and 
displaying within the second layer of the GUI contextual information related to the one or more positive therapy insights or the one or more negative therapy insights.  

The claim recites the additional elements of a device, one or more processors, memory, display, sensor and GUI that implement the identified abstract idea. The device, one or more processors, memory, display, sensor and GUI are not described by the applicant and are recited at a high-level of generality (i.e., a generic processor performing generic computer functions of receiving and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the processor, the specification states in paragraph 46: A given client computing platform may include one or more processors configured to execute computer program modules. The computer program modules may be configured to enable an expert (e.g., an administrator) or user associated with a given client computing platform to interface with CDS system lO0A and/or external resources, and/or provide other functionality attributed herein to client computing platform(s). Regarding the memory and device, the specification states in paragraph 205: By way of example, and not limitation, such computer-readable media may include non-transitory computer-readable storage media including Random Access Memory (RAM), Read-Only Memory (ROM), Electrically Erasable Programmable Read-Only Memory (EEPROM), Compact Disc Read-Only Memory (CD-ROM) or other optical disk storage, magnetic disk storage or other magnetic storage devices, flash memory devices (e.g., solid-state memory devices), or any other storage medium which may be used to carry or store desired program code in the form of computer-executable instructions or data structures and which may be accessed by a general-purpose or special-purpose computer. Combinations of the above may be included within the scope of computer-readable media. Regarding the display and GUI, the specification states in paragraph 179: Mobile application 1125, in various embodiments, may execute on any suitable mobile computing device that can store and execute a mobile application that is adapted to display and input therapy relevant information wirelessly received from the other components of the system as well as from a graphical user interface that enables user to interact with the application. In one embodiment, mobile device 1120 can also store and execute a trusted mobile application within a trusted execution environment (hardware and/or software) that is not, generally speaking, accessible to users or devices communicating with mobile device 1120 but that is accessible to other applications executing on mobile device 1120. Regarding the sensor, the specification states in paragraph 49: In various embodiments, blood glucose data 108 may be provided from any suitable glucose sensor. In some embodiments, a glucose sensor may be a continuous glucose monitor (CGM), a flash glucose monitor, a blood glucose meter (BGM), or any other suitable sensor.
The dependent claims 2-15 and 17-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 2 further defines the device. Claims 3 and 5-10 merely further define the insulin delivery device. Claim 9 defines the GUI. Claims 14, 15 and 19 merely further define icons. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-20 do not include additional limitations that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, one or more processors, memory, display, sensor, device and GUI to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The dependent claims 2-15 and 17-20 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claim 2 further defines the device. Claims 3 and 5-10 merely further define the insulin delivery device. Claim 9 defines the GUI. Claims 14, 15 and 19 merely further define icons. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations).
Therefore, claims 1-20 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Booth (US 2017/0351842 A1) in further view of Anderson (US 2018/0296143 A1), Zhong (US 2017/0053552 A1) and Bayston (US 2016/0216874 A1).
Regarding claim 1, Booth teaches: A method for presenting insulin therapy setting recommendations associated with a therapy insight for a person with diabetes (PWD) at an electronic device, comprising:
receiving, from a blood glucose sensor and at a device having one or more processors, a memory and a display, blood glucose data for a PWD (the patient device obtains blood glucose data from a glucometer or glucose sensor [0070], [0052]; patient device includes data processing hardware, memory and display in communication with the data processor [0054])
receiving insulin-based therapy, wherein the PWD is associated with a provider caring for the PWD; (receiving the patient’s insulin dose administered by the insulin device [0073]; the system facilitates communication between the patient and the patient’s HCP [0052])
receiving, at the device, insulin therapy data for the PWD; (the patient device receives the patient’s insulin dose administered by the insulin device [0073])
based at least partially on one or more of the blood glucose data or the insulin therapy data, identifying a behavioral trend of the PWD; (detecting that a blood glucose level was not entered during a schedule interval [0034])
receiving an […] insulin [...] therapy recommendation from the provider, the […] insulin […] therapy recommendation (the HCP may prescribe the recommended insulin dosing regimen based on the patient’s blood glucose data using the device of the HCP [0098], [0058])
responsive to receiving the insulin therapy recommendation from the provider device, displaying, on the display […] (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP, and the GUI of the patient device displays the new insulin dosage [0098], [0058], Fig. 5B, [0086]-[0087])
displaying, […] the insulin therapy recommendation received from the provider device; (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP, and the GUI of the patient device displays the new insulin dosage [0098], [0058], Fig. 5B, [0086]-[0087])
Booth does not teach:
determining whether the behavior trend positively or negatively affects insulin-based management of the PWD's diabetes by determining whether the behavior trend increases or decreases health benefits and whether the behavior trend increases or decreases health risks for the PWD; 
responsive to determining whether the behavior trend positively or negatively affects the insulin- based management of the PWD's diabetes; selecting either one or more positive therapy insights reflecting the behavior trend or one or more negative therapy insights reflecting the behavior trend […]
providing the selected one or more positive therapy insights or the selected one or more negative therapy insights to a provider device associated with the provider;
receiving an insulin therapy recommendation from the provider, the insulin therapy recommendation being related to the one or more positive therapy insights or the one or more negative therapy insights and recommending a behavior for the PWD;
displaying […] the one or more therapy insights
[…] contextual information related to the one or more positive therapy insights or the one or more negative therapy insights
However, Anderson in the analogous art teaches:
determining whether the behavior trend positively or negatively affects insulin-based management of the PWD's diabetes by determining whether the behavior trend increases or decreases health benefits and whether the behavior trend increases or decreases health risks for the PWD; (trends for the management of diabetes help understand how patient behavior correlates with blood glucose measurements [0005]-[0006], [0067]; negative trends associated with increased patient health risk [0087]; trends can be an improvement in the patient’s health condition, risk of a hypoglycemic event or indicative of a high risk condition by comparison of blood glucose data to the activity data of the patient [0087], [0011], [0015])
responsive to determining whether the behavior trend positively or negatively affects the insulin- based management of the PWD's diabetes; selecting either one or more positive therapy insights reflecting the behavior trend or one or more negative therapy insights reflecting the behavior trend […] (prompts may be generated based on trends [0079]; a prompt may indicate compliance or lack of compliance with a glucose testing regimen [0080]; a prompt for a positive trend providing positive reinforcement to the patient and a reduction in the frequency of analyte testing [0029]; a set of prompts may be output based on the trend of a hypoglycemia risk, low risk corresponds to a prompt to reduce analyte testing frequency and high risk corresponds to a prompt to schedule an appointment with a healthcare professional [0077])
providing the selected one or more positive therapy insights or the selected one or more negative therapy insights to a provider device associated with the provider; (output of a prompt, in response to a trend, to a health care professional device to set up a notification for follow up with the patient and/or review the patient’s data more frequently [0095], [0011]; a prompt may be output to the health care professional for example in response to a dangerous trend [0029]; the health care professional receives prompts on a display device [0053])
receiving […] a therapy recommendation from the provider, the […] therapy recommendation being related to the one or more positive therapy insights or the one or more negative therapy insights and recommending a behavior for the PWD; (after receiving a prompt based on a trend at the health care professional device, the health care professional may output a prompt to modify behavior of the diabetic patient [0012], [0010], [0093], [0005]; a prompt from the health care professional to the patient computing device to suggest an action for the patient to prevent their situation from worsening [0079], [0096])
displaying […] the one or more therapy insights (displaying the prompt on a GUI of the patient device [0081], [0031])
[…] contextual information related to the one or more positive therapy insights or the one or more negative therapy insights (displaying the prompt along with information regarding analyte data and patient testing history, results and analysis on a GUI of the patient device [0081], [0110])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth to include determining the association between the behavioral trend and health benefits and risks, selecting the positive or negative therapy insight, providing the therapy insight to the provider device, receiving a therapy recommendation from the provider, displaying the therapy insight and contextual information related to the therapy insight as taught by Anderson. Determining the effect of the behavioral trend and providing suggestions to the diabetic patient with respect to their behavior helps the patient to understand the relationship between their actions and their health and increase compliance (Anderson [0004]). The displaying of the therapy insight with contextual information provides a manner for the patient to interpret and understand the results of their glucose testing (Anderson [0004]). Providing the therapy insight to the provider and subsequently, receiving therapy recommendations from the provider allows the provider to be immediately informed of a dangerous situation for the patient and suggest appropriate interventions (Anderson [0029]). 
Booth and Anderson do not teach:
from a list of predetermined therapy insights
However, Zhong in the analogous art teaches:
from a list of predetermined therapy insights (a predefined set of selectable message content for the categories of information in an insight message [0125]; a user may customize a list of insight messages obtained from the database 0252])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth and Anderson to include a list of predetermined therapy insights as taught by Zhong. This allows the system to maintain a list of a variety of insight events and times of interest for triggering the generation of glycemic insights (Zhong [0125]). 
Booth, Anderson and Zhong do not teach:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer at least partially overlaying the second layer
displaying within the first layer of the GUI  
displaying within the first layer of the GUI  
displaying within the second layer of the GUI  
However, Bayston in the analogous art teaches:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer at least partially overlaying the second layer (displaying on the user interface a first layer of content partially overlapping a second layer [0086])
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the second layer of the GUI (displaying on the user interface a second layer of content [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Anderson and Zhong to include displaying a first layer partially overlaying a second layer of a GUI as taught by Bayston. By providing partial layering of content of an application, the content of the lower layer can still be exposed including selectable inputs (Bayston [0046]).
Regarding claim 2, Booth, Anderson, Zhong and Bayston teach  the method of claim 1 as described above. 
Booth further teaches:
wherein the insulin therapy recommendation is received in response to the provider selecting the insulin therapy recommendation the provider device (the HCP may prescribe the recommended insulin dosing regimen using the device of the HCP which is then transmitted to the patient device [0098], [0081], [0058])
Regarding claim 3, Booth, Anderson, Zhong and Bayston teach  the method of claim 1 as described above. 
Booth further teaches:
further comprising: […] view recommended changes to insulin therapy settings of an insulin delivery device, displaying the recommended changes to insulin therapy settings (the insulin pump and insulin pen include a display in communication with the processor and receive a recommended insulin dose based on the recommended dosing information [0073], [0055], [0053])
Booth does not teach:
responsive to a selection
However, Zhong in the analogous art teaches:
responsive to a selection (selecting an element to present additional details on the user interface [0201])
Regarding claim 4, Booth, Anderson, Zhong and Bayston teach  the method of claim 3 as described above. 
Booth further teaches:
wherein the recommended changes to insulin therapy settings comprise one or more: of recommended changes to meal insulin dosing, recommended changes to a number of insulin units of meal insulin dosing, recommended changes to correction insulin dosing and recommended changes to a number of insulin units of correction insulin dosing, and recommended changes to insulin therapy settings of the insulin delivery device (the insulin administrative device may receive and execute the insulin treatment program directly from the patient device, so that a total insulin bolus dose including a correction amount and a meal bolus can be automatically administered based on the recommended dosing information [0073], [0061], Fig. 3A)
Regarding claim 5, Booth, Anderson, Zhong and Bayston teach  the method of claim 4 as described above. 
Booth further teaches:
wherein the insulin delivery device is an insulin pump (the administrative device may include an insulin pump or pen that may receive and execute the insulin treatment program transmitted from the dosing controller [0061])
Regarding claim 6, Booth, Anderson, Zhong and Bayston teach  the method of claim 3 as described above. 
Booth further teaches:
further comprising: responsive to a selection to accept the recommended changes to the insulin therapy settings […], automatically updating the insulin therapy settings of the insulin delivery device to align with the recommend changes to the insulin therapy settings (the new insulin dosing regimen is confirmed when the patient selects the “confirm dose” link, and the insulin administrative device receives the insulin treatment program directly from the patient device, Fig. 5B - 516, [0087], [0073], [0061], Fig. 3A)
Booth does not teach:
 the insulin delivery device
However, Zhong in the analogous art teaches:
the insulin delivery device (conventional features and functionalities related to insulin pumps and infusion systems [0044])
Regarding claim 7, Booth, Anderson, Zhong and Bayston teach  the method of claim 3 as described above. 
Booth further teaches:
responsive to a selection to accept the recommended changes to the insulin therapy settings, transmitting instructions corresponding the updating of the insulin therapy settings to an insulin delivery device (the new insulin dosing regimen is confirmed when the patient selects the “confirm dose” link; the insulin administrative device with a processor that executes instructions receives the insulin treatment program directly from the patient device and automatically administers the total insulin dose, Fig. 5B - 516, [0087], [0073], [0055], [0061], Fig. 3A)
Regarding claim 16, Booth teaches: A method for presenting insulin therapy data on a person with diabetes (PWD) dashboard at an electronic device, comprising:
at a device with one or more processors, memory and a display: (patient device includes data processing hardware, memory and display in communication with the data processor [0054])
receiving, from a blood glucose sensor, blood glucose data for a PWD receiving insulin- based therapy, wherein the PWD is associated with a provider caring for the PWD; (the system facilitates communication between the patient and the patient’s HCP regarding the patient’s insulin dosing, and blood glucose data is obtained from a glucometer or glucose sensor [0070], [0052])
receiving insulin therapy data for the PWD; (the HCP may prescribe the recommended insulin dosing regimen based on the patient’s blood glucose data using the device of the HCP [0098], [0058])
based at least partially on one or more of the blood glucose data or the insulin therapy data, identifying a behavioral trend of the PWD; (detecting that a blood glucose level was not entered during a schedule interval [0034])
in response to selection to view insulin therapy data subsequent to […] a notification, displaying insulin therapy data subsequent to […] the notification, wherein the displaying of the insulin therapy data replaces the displaying of the indication of the […] the notification (the new insulin dosage regimen notification (layer) contains a selectable link to view the new insulin dosing regimen, which when selected causes the insulin dosing regimen screen to be displayed and replaces the notification screen [0086]-[0087], Fig. 5B) 
Booth does not teach:
determining whether the behavior trend positively or negatively affects insulin-based management of the PWD's diabetes by determining whether the behavior trend increases or decreases health benefits and whether the behavior trend increases or decreases health risks for the PWD; 
responsive to determining whether the behavior trend positively or negatively affects the insulin- based management of the PWD's diabetes; selecting either one or more positive therapy insights reflecting the behavior trend or one or more negative therapy insights reflecting the behavior trend […]
providing the selected one or more positive therapy insights or the selected one or more negative therapy insights to a provider device associated with the provider;
receiving a behavior change recommendation from the provider device, the behavior change recommendation being related to the one or more positive therapy insights or the one or more negative therapy insights;
responsive to receiving the behavioral change recommendation from the provider device, displaying, on the display […]
displaying […] the one or more therapy insights
displaying […] an indication of the behavior change recommendation
[…] contextual information related to the one or more positive therapy insights or the one or more negative therapy insights
behavior change recommendation 
behavior change recommendation
behavior change recommendation
However, Anderson in the analogous art teaches:
determining whether the behavior trend positively or negatively affects insulin-based management of the PWD's diabetes by determining whether the behavior trend increases or decreases health benefits and whether the behavior trend increases or decreases health risks for the PWD; (trends for the management of diabetes help understand how patient behavior correlates with blood glucose measurements [0005]-[0006], [0067]; negative trends associated with increased patient health risk [0087]; trends can be an improvement in the patient’s health condition, risk of a hypoglycemic event or indicative of a high risk condition by comparison of blood glucose data to the activity data of the patient [0087], [0011], [0015])
responsive to determining whether the behavior trend positively or negatively affects the insulin- based management of the PWD's diabetes; selecting either one or more positive therapy insights reflecting the behavior trend or one or more negative therapy insights reflecting the behavior trend […] (prompts may be generated based on trends [0079]; a prompt may indicate compliance or lack of compliance with a glucose testing regimen [0080]; a prompt for a positive trend providing positive reinforcement to the patient and a reduction in the frequency of analyte testing [0029]; a set of prompts may be output based on the trend of a hypoglycemia risk, low risk corresponds to a prompt to reduce analyte testing frequency and high risk corresponds to a prompt to schedule an appointment with a healthcare professional [0077])
providing the selected one or more positive therapy insights or the selected one or more negative therapy insights to a provider device associated with the provider; (output of a prompt, in response to a trend, to a health care professional device to set up a notification for follow up with the patient and/or review the patient’s data more frequently [0095], [0011]; a prompt may be output to the health care professional for example in response to a dangerous trend [0029]; the health care professional receives prompts on a display device [0053])
receiving a behavior change recommendation from the provider device, the behavior change recommendation being related to the one or more positive therapy insights or the one or more negative therapy insights; (after receiving a prompt based on a trend at the health care professional device, the health care professional may output a prompt to modify behavior of the diabetic patient [0012], [0010], [0093], [0005]; a prompt from the health care professional to the patient computing device to suggest an action for the patient to prevent their situation from worsening [0079], [0096])
responsive to receiving the behavioral change recommendation from the provider device, displaying, on the display […] (the prompt from the health care professional device to modify patient behavior is transmitted to the user interface of the display device of the patient, [0053], [0056], [0093], claim 16, [0012], [0010])
displaying […] the one or more therapy insights (displaying the prompt on a GUI of the patient device [0081], [0031])
displaying […] an indication of the behavior change recommendation (the prompt from the health care professional device to modify patient behavior is transmitted to the user interface of the display device of the patient, [0053], [0056], [0093], claim 16, [0012], [0010])
[…] contextual information related to the one or more positive therapy insights or the one or more negative therapy insights (displaying the prompt along with information regarding analyte data and patient testing history, results and analysis on a GUI of the patient device [0081], [0110])
behavior change recommendation (the prompt from the health care professional device to modify patient behavior is transmitted to the user interface of the display device of the patient, [0053], [0056], [0093], claim 16, [0012], [0010])
behavior change recommendation (the prompt from the health care professional device to modify patient behavior is transmitted to the user interface of the display device of the patient, [0053], [0056], [0093], claim 16, [0012], [0010])
behavior change recommendation (the prompt from the health care professional device to modify patient behavior is transmitted to the user interface of the display device of the patient, [0053], [0056], [0093], claim 16, [0012], [0010])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth to include determining the association between the behavioral trend and health benefits and risks, selecting the positive or negative therapy insight, providing the therapy insight to the provider device, receiving a behavior change recommendation from the provider, displaying the therapy insight, behavior change recommendation and contextual information related to the therapy insight as taught by Anderson. Determining the effect of the behavioral trend and providing suggestions to the diabetic patient with respect to their behavior helps the patient to understand the relationship between their actions and their health and increase compliance (Anderson [0004]). The displaying of the therapy insight with contextual information provides a manner for the patient to interpret and understand the results of their glucose testing (Anderson [0004]). Providing the therapy insight to the provider and subsequently, receiving behavior change recommendations from the provider allows the provider to be immediately informed of the status of the patient and suggest appropriate interventions for the patient (Anderson [0093], [0029]). 
Booth and Anderson do not teach:
from a list of predetermined therapy insights
However, Zhong in the analogous art teaches:
from a list of predetermined therapy insights (a predefined set of selectable message content for the categories of information in an insight message [0125]; a user may customize a list of insight messages obtained from the database 0252])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth and Anderson to include a list of predetermined therapy insights as taught by Zhong. This allows the system to maintain a list of a variety of insight events and times of interest for triggering the generation of glycemic insights (Zhong [0125]).  Booth, Anderson and Zhong do not teach:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer at least partially overlaying the second layer
displaying within the first layer of the GUI  
displaying within the first layer of the GUI
displaying within the second layer of the GUI 
However, Bayston in the analogous art teaches:
displaying, on the display, a first layer and a second layer of a graphical user interface (GUI), the first layer at least partially overlaying the second layer (displaying on the user interface a first layer of content partially overlapping a second layer [0086])
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the first layer of the GUI (displaying on the user interface a first layer of content [0086])
displaying within the second layer of the GUI (displaying on the user interface a second layer of content [0086])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth and Zhong to include displaying a first layer partially overlaying a second layer of a GUI as taught by Bayston. By providing layering of content of an application, the content of the lower layer can still be exposed including selectable inputs (Bayston [0046]).
Regarding claim 17, Booth, Anderson, Zhong and Bayston teach  the method of claim 16 as described above. 
Booth further teaches:
wherein the insulin therapy data includes one or more of a glucose level duration portion, a sensor use portion, an average glucose portion, a low glucose events portion, a high glucose events portion and a recommendations history portion (blood glucose data includes glucose measurements and their associated time [0068]; blood glucose measurements on a time-line [0076], Figs. 11A-11E; average blood glucose information [0078], Fig. 4A – 402; low blood glucose alert, Fig. 10A; average blood glucose values for each breakfast, lunch, dinner and bedtime time intervals for the week [0082], Fig. 4B – 440) 
Regarding claim 20, Booth, Anderson, Zhong and Bayston teach  the method of claim 17 as described above. 
Booth further teaches:
wherein the insulin therapy data comprises at least one plot of insulin therapy data (a graph with the average blood glucose values for each breakfast, lunch, dinner and bedtime time intervals for the week [0082], Fig. 4B – 440)
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Booth, Anderson, Zhong and Bayston in further view of Wei (US 2018/0197628 A1).  
Regarding claim 8, Booth, Anderson, Zhong and Bayston teach  the method of claim 3 as described above. 
Booth further teaches:
[…] the insulin therapy settings of the insulin delivery device to align with the recommend changes to the insulin therapy settings (the new insulin dosing regimen is confirmed and the insulin administrative device receives the insulin treatment program directly from the patient device, Fig. 5B - 516, [0087], [0073], [0061], Fig. 3A)
Booth, Anderson, Zhong and Bayston do not teach:
responsive to a selection to forgo accepting the recommended changes to the insulin therapy settings, forgo updating the insulin therapy settings 
However, Wei in the analogous art teaches:
responsive to a selection to forgo accepting the recommended changes to the insulin therapy settings, forgo updating the insulin therapy settings (the user has the option to reject a notification to increase the insulin meal bolus, resulting is no modifications being made and the insulin meal dose to be reverted back to the amount that was last used, [0227], Fig. 15 – 1502)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Anderson, Zhong and Bayston to include a selection to forgo accepting the recommended changes to insulin therapy settings as taught by Wei. This offers the advantage of allowing the patient to experiment and understand the impact of how their choices affect their health (Wei [0014]). 
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, Anderson, Zhong and Bayston in further view of Wei and Blomquist (US 2012/0232521).  
Regarding claim 9, Booth, Anderson, Zhong and Bayston teach the method of claim 1 as described above. 
Booth further teaches:
responsive to a selection to view recommended changes to the insulin therapy settings […], displaying: […] a first selectable icon corresponding to the recommended changes to the insulin therapy settings; and (the new insulin dosage regimen notification contains a selectable link to view the new insulin dosing regimen [0086]-[0087])
a recommended changes portion comprising at least a portion of insulin dosing, wherein the displaying of […] the recommended changes portion replaces the […] displaying of the layer of GUI (the new insulin dosage regimen notification (layer) contains a selectable link to view the new insulin dosing regimen, which when selected causes the insulin dosing regimen screen to be displayed and replaces the notification screen [0086]-[0087], Fig. 5B)
Booth does not teach:
 the insulin delivery device
However, Zhong in the analogous art teaches:
the insulin delivery device (conventional features and functionalities related to insulin pumps and infusion systems [0044])
Booth and Zhong do not teach:
displaying of the first layer and the second layer of the GUI 
However, Bayston in the analogous art teaches:
displaying of the first layer and the second layer of the GUI (displaying on the user interface a first layer of content overlapping a second layer [0086])
Booth, Anderson, Zhong and Bayston do not teach:
displaying a header portion when viewing recommended changes to insulin therapy settings 
However, Wei in the analogous art teaches:
displaying a header portion when viewing recommended changes to insulin therapy settings (first section of a screen showing current blood glucose level and trend, and bolus insulin amount [0211], Fig. 10C - 1022)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Anderson, Zhong and Bayston to include displaying a header portion when viewing changes to insulin therapy settings as taught by Wei. This provides the user with interfaces that are engaging and easy to understand (Wei [0013]). 
Booth, Zhong, Bayston and Wei do not teach:
a second selectable icon corresponding to current insulin therapy settings; and
However, Blomquist in the analogous art teaches:
a second selectable icon corresponding to current insulin therapy settings; and (the user activates the menu function to get to the history menu where current and previous insulin dosing can be viewed [0077]-[0079])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Zhong, Wei and Bayston to include a second selectable icon corresponding to current insulin therapy settings as taught by Blomquist. This provides the user with options in operating their insulin pump to meet their needs (Blomquist [0024]). 
Regarding claim 10, Booth, Anderson, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth further teaches:
wherein the recommended changes portion further comprises: […] an insulin delivery device configured to deliver insulin according to the insulin therapy settings (the insulin administrative device may receive and execute the insulin treatment program directly from the patient device, so that a total insulin bolus dose including a correction amount and a meal bolus can be automatically administered based on the recommended dosing information [0073], [0061], Fig. 3A)
Booth does not teach:
 a representation of an insulin delivery device 
However, Blomquist in the analogous art teaches:
a representation of an insulin delivery device (the screen displays a shape of a syringe to indicate the amount of insulin remaining in the device [0040], Fig. 2 – item 154)
Regarding claim 11, Booth, Anderson, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth further teaches:
wherein the recommended changes portion further comprises: an identifier of an insulin for delivery to the PWD according to the insulin therapy settings (the insulin dosing regimen screen displays the number of units of insulin and the name of the insulin for each dose; for example, 18 units of Humalog at breakfast [0087], Fig. 5B - 510)
Regarding claim 12, Booth, Anderson, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth further teaches:
in response to receiving a swipe gesture, displaying at least a portion of an additional insulin dosing, wherein the portion of the additional insulin dosing replaces the portion of the insulin dosing, while maintaining display of the header portion (a blood glucose request notification appears when it is time for a meal insulin bolus, allowing the patient to make a “slide” motion to advance to screens where blood glucose and meal information are input to attain a correction insulin dose [0089]-[0091], [0093]-[0097] Fig. 6A: 308 – “slide to view today’s activities”, Fig. 6B-6C, Fig. 7A-7B; the header portion displays a log of blood glucose measurements and doses of insulin administered [0092], Fig. 6B-6C, Fig. 7A-7B)
Regarding claim 13, Booth, Anderson, Zhong, Bayston, Wei, and Blomquist teach the method of claim 12 as described above. 
Booth further teaches:
further in response to receiving the swipe gesture, displaying: a first icon corresponding to accepting the recommended changes; and (the patient selects a button to confirm the recommended total insulin dose [0097], Fig. 7B: 730 – confirm and take the total insulin dose)
a second icon corresponding to rejecting the recommended changes (the patient selects a change dosage button to change the value of the recommended total insulin dose [0097], Fig. 7B - 732)
Regarding claim 14, Booth, Anderson, Zhong, Bayston, Wei, and Blomquist teach the method of claim 12 as described above. 
Booth further teaches:
wherein the additional insulin dosing comprises meal insulin dosing and the additional insulin dosing comprises correction insulin dosing (Fig. 7B: 722 – correction insulin dose, 724 – meal insulin dose; correction insulin bolus and meal insulin bolus [0095]-[0096])
Regarding claim 15, Booth, Anderson, Zhong, Bayston, Wei, and Blomquist teach the method of claim 9 as described above. 
Booth does not teach:
in response to selection of the second selectable icon, displaying the current insulin therapy settings, wherein the current insulin therapy settings replaces the displayed recommended therapy settings
However, Blomquist in the analogous art teaches:
in response to selection of the second selectable icon, displaying the current insulin therapy settings, wherein the current insulin therapy settings replaces the displayed recommended therapy settings (from the home page which displays the insulin basal rate according to the first basal schedule, the user activates the menu function to get to the history menu where current insulin dosing can be viewed [0041], [0077]-[0079]; Fig. 6: 152 – insulin therapy settings, 294 – insulin summary for the current date)
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Booth, Anderson, Zhong and Bayston in further view of Mensinger (US 2014/0012511 A1).  
Regarding claim 18, Booth, Anderson, Zhong and Bayston teach  the method of claim 17 as described above. 
Booth, Anderson, Zhong and Bayston do not teach:
in response to a swipe gesture, scrolling through one or more of the glucose level duration portion, the sensor use portion, the average glucose portion, the low glucose events portion, the high glucose events portion and the recommendations history portion 
However, Mensinger in the analogous art teaches:
in response to a swipe gesture, scrolling through one or more of the glucose level duration portion, the sensor use portion, the average glucose portion, the low glucose events portion, the high glucose events portion and the recommendations history portion (the user may slide the bar on the trend graph of the blood glucose data with their finger to view glucose data for a desired window of time [0184], Fig. 3A - 308) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Zhong and Bayston to include scrolling through one more types of insulin therapy data in response to a swipe gesture as taught by Mensinger. These types of features are useful in providing the diabetic more information to manage their blood glucose (Mensinger [0008]). 
Regarding claim 19, Booth, Anderson, Zhong and Bayston teach the method of claim 17 as described above. 
Booth further teaches:
a first time duration […] associated with a first time duration of insulin therapy data; (a graph with the average blood glucose values for each breakfast, lunch, dinner and bedtime time intervals for the week [0082], Fig. 4B – 440)
a second time duration […] associated with a second time duration of insulin therapy data; and (blood glucose values for each time interval for breakfast, lunch, dinner and bedtime of the current day [0083], Fig. 4B – 446)
[…] displaying the insulin therapy data corresponding to the first time duration and replacing the insulin therapy data corresponding to the second time duration (an insulin dosing graph with the dose of insulin administered for each scheduled time interval during the specified time range [0084], Fig. 4C: 452-458)
Booth does not teach:
a first time duration icon
a second time duration icon
in response to receiving selection of the first time duration icon
However, Mensinger in the analogous art teaches:
a first time duration icon (the user can select a time select icon, for example 6 hours, adjusting the window of time of the blood glucose trend graph to 6 hours [0184]-[0185], Fig. 3A - 311)
a second time duration icon (the user can select another time select icon, for example 3 hours, which adjusts the window of time of the blood glucose trend graph to 3 hours [0184]-[0185], Fig. 3A - 311)
in response to receiving selection of the first time duration icon (the user can select a time select icon, for example 6 hours, adjusting the window of time of the blood glucose trend graph to 6 hours [0184]-[0185], Fig. 3A - 311)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Booth, Anderson, Zhong and Bayston to include a first time duration icon, a second time duration icon and a response to a selection of the first time duration icon as taught by Mensinger. These types of features are useful in providing the diabetic more information to manage their blood glucose (Mensinger [0008]).

Response to Arguments
Regarding the rejection under 35 U.S.C. § 103 of Claims 1 and 16, the Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Applicant argues: “In other words, nothing taught in Zhong or Bayston teaches or suggests dividing the content (e.g., one or more therapy insights, insulin therapy recommendation, and contextual information related to the one or more therapy insights) between the first and second layers of the GUI according to the claims. It is, therefore, submitted that the Examiner has relied on improper hindsight to reconstruct claims I and 16.”
The Examiner respectfully disagrees. The combination of references teach the types of content in the claims. Bayston teaches in para. [0086] the aspect of displaying the first and second layer of content on the GUI as indicated above. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-20, the Examiner has considered the Applicant’s remaining arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment and/or RCE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                         

/JOHN P GO/Primary Examiner, Art Unit 3686